[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT           FILED
                    ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                           No. 10-10239                    NOV 23, 2010
                     ________________________               JOHN LEY
                                                              CLERK
                 D.C. Docket No. 8:05-cv-00962-TBM

ST. PAUL FIRE AND MARINE INSURANCE COMPANY,

                                                                llllllllllllllllll
                                     Plaintiff -Counter Defendant - Appellee,


                                 versus


SEA QUEST INTERNATIONAL, INC.

                     lllllllllllllllllllllDefendant-Counter Claimant - Appellant,


TRIDENT SHIPWORKS, INC.,

                                                     lllllllllllllllllllllDefendant.

                    ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                         (November 23, 2010)
Before HULL and MARCUS, Circuit Judges, and COOKE,* District Judge.

PER CURIAM:

       Defendant-Appellant Sea Quest International, Inc. (“Sea Quest”) appeals the

district court’s order dated December 17, 2009 granting summary judgment to St.

Paul Fire and Marine Insurance Co. (“St. Paul”), Plaintiff-Appellee, and denying

Sea Quest’s motion for summary judgment. After oral argument and review, this

Court affirms the district court’s order concluding St. Paul has no liability to Sea

Quest under its marine general liability policy of insurance (No. 368FA0038) and

excess insurance policy (No. 368FA0046) issued by St. Paul to Defendant Trident

Shipworks, Inc. (“Trident”).

       As to any alleged third-party claims Sea Quest argues on appeal that it has

brought under either of the builder’s risk insurance policies issued by St. Paul to

Trident (Nos. 368FA0280 and 368FA0172), we conclude that Sea Quest failed to

raise such claims in its counterclaim or in its motion for summary judgment filed

in the district court, and such third-party claims are therefore not properly before

us on appeal. In any event, we conclude such third-party claims under either of

the builder’s risk policies lack merit for a number of reasons, including but not



       *
         Honorable Marcia G. Cooke, United States District Judge for the Southern District of
Florida, sitting by designation.

                                               2
limited to the doctrine of res judicata, and the claims are foreclosed under Florida

law.



       AFFIRMED.




                                          3